FILED
                             NOT FOR PUBLICATION                           MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WENDY NINOSCA MOLINA-                            No. 10-73647
LINARES,
                                                 Agency No. A099-524-919
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Wendy Ninosca Molina-Linares, a native and citizen of Honduras, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition for review and remand.

      In denying Molina-Linares’s asylum and withholding of removal claims, the

BIA found Molina-Linares failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of either this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba

v. Holder, 726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of M-E-

V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208

(BIA 2014). In light of these intervening decisions, and our decision in Perdomo

v. Holder, 611 F.3d 662, 669 (9th Cir. 2010) (remanding for the agency to

determine “whether women in Guatemala constitute a particular social group, and,

if so, whether [petitioner] has demonstrated a fear of persecution” on account of

her membership in a protected group), we grant Molina-Linares’s petition for

review and remand her asylum and withholding of removal claims for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      PETITION FOR GRANTED; REMANDED.




                                           2                                     10-73647